Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  In line 1 of claim 13, “comprising” should be “composition”, and in line 2 of claim 13, “comprising” should be inserted after “shock absorber”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-7, 10-11, 13-15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the friction adjusting agent is formed for adjusting a fiction coefficient of the composition in a range of 0.02 to 0.05”. It is unclear whether this limitation means that the friction coefficient of the composition is between 0.02 and 0.05, 
Claims 5 and 18 recite that the pentaerythritol contains pentaerythritol in the largest proportion or in a proportion of 50% by weight or more. It is not clear what the “largest proportion” is in relation to. 
In claims 8-9, it is unclear what is meant by “the lubricating oil additive controls a friction coefficient…”
Claim 10 recites that the lubricant “achieves both improvement and sustainability of riding comfort”. It is unclear how one of ordinary skill in the art would determine whether “riding comfort” had been improved or sustained. While claim 11, which depends on claim 10, defines the improvement in riding comfort, it does not define the sustainability.
Claim 13 recites a method step of adding, to a combination of a base oil and a friction adjusting agent, a combination of pentaerythritol and zinc dithiophosphate “as the friction adjusting agent”. It how the original combination can contain both the base oil and friction adjusting agent, if “the friction adjusting agent” is yet to be added. Applicant should clarify the claim to indicate whether it is meant to recite a method of adding additional friction adjusting agent to the composition already comprising some 
Claim 15 recites the method of claim 13, wherein “an adjustment period is a fixed period”. It is unclear what is meant by “an adjustment period”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-8, 10-11, 13, 15, and 17-19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckley (U.S. Pat. No. 4,495,075).
As a preliminary matter, it is noted that the term “pentaerythritol”, as recited in the claims, has been interpreted to encompass pentaerythritol esters and other pentaerythritol derivatives, in accordance with the definition given in paragraph 32 of the specification. The examiner recommends that the claims be amended to recite pentaerythritol esters and/or pentaerythritol derivatives in order to provide further clarity.
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakanoue (U.S. PG Pub. No. 2016/0186090) in view of Schroeck (U.S. Pat. No. 4,466,895).
As a preliminary matter, it is noted that the term “pentaerythritol”, as recited in the claims, has been interpreted to encompass pentaerythritol esters and other pentaerythritol derivatives, in accordance with the definition given in paragraph 32 of the specification. The examiner recommends that the claims be amended to recite pentaerythritol esters and/or pentaerythritol derivatives in order to provide further clarity.
In paragraph 1 Sakanoue discloses a lubricating oil composition for a shock absorber. In Table 1 Sakanoue discloses shock absorber lubricant compositions comprising a base oil, a zinc dithiophosphate, and a pentaerythritol dioleate, meeting the limitations of the pentaerythritol of claim 1. In paragraphs 50-56 Sakanoue more broadly discloses zinc dithiophosphates, and in paragraph 77 Sakanoue more broadly discloses pentaerythritol partial esters. The pentaerythritol dioleate is present in an amount of 3% by weight, within the range recited in claims 2-3 and 16. The combined zinc dithiophosphate and pentaerythritol ester constitutes an additive composition, as recited in claims 7-8 and 10. The use of the shock absorber fluid of Sakanoue in a shock absorber meets the limitations of the shock absorber of claim 12. The composition of Sakanoue must be prepared by adding the additives to the oil, as recited in claims 13-14. While claim 15 is indefinite, as discussed in paragraph 4 above, the additives will be added to the base oil for a fixed period in order to obtain the composition having the additives in the concentrations taught by Sakanoue. The difference between Sakanoue and the currently presented claims is that Sakanoue 
In column 2 lines 41-68 Schroeck discloses metal salts of lower dialkylphosphorodithioic acid (metal dithiophosphate) where the metal can be zinc, and where the alkyl groups are a mixture of primary and secondary alkyl groups having two to four carbon atoms, overlapping the range recited in claim 1, and where at least one alkyl group is a butyl group, which has four carbon atoms, within the range recited in claim 1. In column 3 lines 44-45 Schroeck discloses that zinc salts are the preferred salts. In column 4 lines 9-13 Schroeck discloses that the alkyl groups can be a mixture of n-butyl and isopropyl groups, which have four and three carbon atoms, respectively. The zinc dithiophosphates of Schroeck will have a mixture of primary and secondary alkyl groups, as recited in claims 4 and 17. The use of the zinc dithiophosphates of Schroeck as the zinc dithiophosphates in the shock absorber fluid of Sakanoue therefore leads to compositions meeting the compositional limitations of claims 1-4, 7-8, and 10, shock absorbers meeting the limitations of claim 12, and methods meeting the method limitations of claims 13-17. Additionally, since the compositions of Sakanoue and Schroeck meet the compositional limitations of the claims, they are considered to possess the frictional properties and amplitude dependent indices of claims 2, 6-11, 13-14, and 19.
It would have been obvious to one of ordinary skill in the art to use the zinc dithiophosphates of Schroeck as the zinc dithiophosphates in the shock absorber fluid of Sakanoue, since Schroeck teaches in column 2 lines 66-67 and column 9 lines 4-8 .

Claims 2-3, 6, 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buckley.
The discussion of Buckley in paragraph 7 above is incorporated here by reference. Buckley discloses a composition and method meeting the limitations of claims 1, 8, and 13, but does not specifically disclose the concentration of pentaerythritol ester.
	In column 7 lines 3-7 Buckley discloses a base oil blend of synthetic oil and hydrocarbon oil comprising of 10 to 25% by weight synthetic oil. Since the additive combination in the composition of Buckley is present in an amount of 0.1 to 4.0% by weight (column 6 lines 41-45), a base oil blend containing synthetic oil in an amount of 10 to 25% by weight synthetic oil will contain synthetic oil in an amount well within the ranges recited in claims 2-3, 6, 9, 14, and 16. While the specific example of Buckley uses a hydrogenated 1-decene trimer as the synthetic oil, it would have been obvious to one of ordinary skill in the art to use the pentaerythritol ester of Buckley in the amount taught by Buckley, since Buckley teaches that it is a suitable amount for a synthetic oil in a base oil blend with a hydrocarbon oil. Claims 2-3, 6, 9, 14, and 16 are therefore rendered obvious by Buckley.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771